ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_01_FR.txt. 625

DÉCLARATION DE M. ODA
[Traduction]

1. Ce n’est pas sans une certaine réticence que je me dissocie de la
grande majorité des membres de la Cour, compte tenu en particulier de
l'horreur que m’inspirent les événements atroces qui ont eu lieu en Bos-
nie-Herzégovine en 1992-1993. Ma conscience de juriste m’oblige toute-
fois à exposer pourquoi j'estime que la Cour devrait rejeter la requête
introduite par la Bosnie-Herzégovine le 20 mars 1993.

Si mon vote est négatif, c’est principalement parce que je suis convaincu
que la Cour n’est pas compétente ratione materiae, au motif que la Partie
requérante n’a pas dans sa requête établi l’existence d’un différend rele-
vant de la convention sur le génocide l’opposant au défendeur qui aurait
pu permettre à la Cour de se saisir de la présente affaire.

*

2. La Bosnie-Herzégovine, qui fait fond sur l’article IX de la conven-
tion sur le génocide pour invoquer la juridiction de la Cour, a demandé a
celle-ci à titre principal de dire et juger que la Yougoslavie (Serbie et
Monténégro — ci-après dénommée la « Yougoslavie») a manqué à ses
obligations juridiques vis-à-vis de la Bosnie-Herzégovine au regard de la
convention sur le génocide, que la Yougoslavie doit cesser immédiate-
ment de violer ces obligations, et que la Yougoslavie est tenue de réparer
les dommages que ses violations du droit international ont causés aux
personnes et aux biens ainsi qu’à l’économie et à l’environnement de la
Bosnie-Herzégovine.

J’estime néanmoins que la Bosnie-Herzégovine n’a aucunement indiqué
qu’aurait pu exister à l’époque où elle a introduit sa requête un conflit
d'opinions concernant l'application ou l'interprétation de la convention sur
le génocide, qui seul permettrait à la Cour de juger qu’un différend au
sens de cette convention l’oppose à la Yougoslavie.

3. Si un différend devait être soumis unilatéralement à la Cour par
l’une des parties contractantes à un traité en application de la clause com-
promissoire y figurant, cela signifierait essentiellement que le différend est
né: i) parce qu’une autre partie contractante n'aurait pas exécuté les obli-
gations mises à sa charge par ce traité — un manquement engageant sa
responsabilité — et ii) parce qu’il aurait été porté atteinte aux droits
conférés au premier Etat par ce traité du fait de ce manquement. Ce man-
quement est en lui-même une violation du traité mais cette violation ne
peut à elle seule être interprétée comme constituant un différend entre
l'Etat requérant et l'Etat défendeur relativement à ce traité s’il n’est pas

34
APPLICATION DE CONVENTION GENOCIDE (DECL. ODA) 626

établi que ce dernier Etat a porté atteinte aux droits du premier Etat pro-
tégés par le traité en question.

oe

4, La convention sur le génocide est unique en ce qu’elle a été adoptée
par l’Assemblée générale en 1948 à une époque où — en raison du succès
des procès de Nuremberg — l’idée prospérait qu’il fallait créer un tribu-
nal pénal international pour réprimer les actes criminels dirigés contre les
droits de l’homme, dont le génocide; elle vise essentiellement non les
droits et obligations des Etats mais la protection de droits aujourd’hui
universellement reconnus à Vindividu et aux groupes de population.

Certes, les parties contractantes à la convention définissent le génocide
comme «un crime du droit des gens» (article premier). La convention
oblige les parties contractantes à punir les personnes ayant commis un
génocide ou des actes de génocide (art. IV). Les parties contractantes
s’engagent à prendre «conformément à leurs constitutions respectives, les
mesures législatives nécessaires pour assurer l’application des dispositions
de la présente convention» (art. V).

Comme les personnes commettant un génocide ou des actes de géno-
cide peuvent être «des gouvernants [ou] des fonctionnaires» (art. IV), la
convention permet expressément à «toute partie contractante [de] saisir
les organes compétents de l'Organisation des Nations Unies afin que
ceux-ci prennent, conformément à la Charte des Nations Unies, les me-
sures qu’ils jugent appropriées pour la prévention et la répression de [ces
actes]» (art. VIID) et envisage la création d’une cour criminelle interna-
tionale (art. VE.

Le génocide est défini comme «un crime du droit des gens [que les
parties contractantes] s'engagent à prévenir et à punir» (article premier).
Même si l’on doit interpréter cette disposition générale (qui a été critiquée
à la Sixième Commission en 1948, certains représentants estimant qu’elle
aurait dû être placée dans le préambule et mon dans le texte même)
comme signifiant spécifiquement que les parties contractantes sont tenues
«de prévenir et de punir» le génocide et les actes de génocide, ces obli-
gations juridiques sont supportées d’une manière générale erga omnes par
les parties contractantes dans leurs relations avec toutes les autres parties
à la convention — ou même avec l’ensemble de la communauté interna-
tionale — mais ne sont pas des obligations à l’égard d’une partie contrac-
tante signataire particulière ou définie.

Au cas où une partie contractante manquerait à «prévenir et punir» un
tel crime, il peut être remédié à ce manquement uniquement: i) en saisis-
sant un organe compétent de l'Organisation des Nations Unies (art. VII)
ou ii) en saisissant une cour criminelle internationale (art. VI), mais non
en invoquant la responsabilité des Etats dans les relations interétatiques
devant la Cour internationale de Justice. II s’agit là d’une caractéristique

35
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. ODA) 627

unique de la convention, élaborée à une époque — l'après-guerre — où la
notion de protection des droits de l’homme et de l’humanité faisait son
apparition.

5. A cet égard, il peut être pertinent d’expliquer la disposition de la
convention relative au règlement des différends (art. IX). Elle est ainsi
libellée:

«Les différends entre les parties contractantes relatifs à l’interpré-
tation, application ou l’exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article III, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend»;

et elle est unique si on la compare aux clauses compromissoires d’autres
traités multilatéraux qui prévoient la soumission à la Cour internationale
de Justice des différends entre les parties contractantes ayant trait à leur
interprétation où application.

La construction de l’article TX de la convention sur le génocide est
très incertaine en ce qu’elle contient des références expresses aux «dif-
férends ... relatifs à ... Pexécution de la présente convention» et aux
«différends relatifs à la responsabilité d’un Etat en matière de génocide ou
[d’actes de génocide]» — des références qu’il est difficile de comprendre
utilement comme constituant une clause compromissoire.

Le projet originaire de la convention sur le génocide a été élaboré par
un comité spécial du génocide du Conseil économique et social en avril-
mai 1948, et contenait une clause compromissoire plus orthodoxe (Docu-
ments officiels du Conseil économique et social, troisième année, septième
session, supplément n° 6) qui était ainsi libellée:

«Les différends qui s’élèveraient entre les Hautes Parties contrac-
tantes concernant l'interprétation ou l’application de la présente
convention seront soumis à la Cour internationale de Justice, sous
réserve qu'aucun différend ne sera soumis à la Cour internationale
de Justice s’il implique une question qui a été déférée à un tribunal
international compétent, est pendante devant ce tribunal, ou a déjà
été jugée par lui.» (Les italiques sont de moi.)

Lorsque ce projet a été examiné par la Sixième Commission de l’Assem-
blée générale à sa troisième session en octobre 1948, l’ajout des deux
références susmentionnées a été proposé (Documents officiels de l’Assem-
blée générale, troisième session, Sixième Commission, annexes, p. 28
(A/C.6/258)) sans qu’à mon avis les rédacteurs aient une idée bien claire
de la nouveauté du type de convention qui allait être adopté. Certains
représentants ne voyaient pas de différence entre «exécution» et «ap-
plication», mais une proposition tendant à la suppression du mot «exécu-
tion» a été rejetée par 27 voix contre 10, avec 8 abstentions. Toutefois,
une autre proposition, tendant à la suppression des mots «y compris [les

36
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. ODA) 628

différends] relatifs à la responsabilité d’un Etat en matière de géno-
cide ou [d’actes de génocide]», a elle aussi été rejetée, mais seulement par
19 voix contre 17, avec 9 abstentions (Documents officiels de l’Assemblée
générale, troisième session, Sixième Commission, SR.104, p. 447). Les
travaux préparatoires de la convention semblent confirmer qu’il régnait
une certaine confusion parmi ceux qui l’ont rédigée, tenant en parti-
culier au caractère unique de leur tâche étant donné l’esprit qui régnait à
l’époque.

Comment peut-on alors interpréter cette référence à la «responsabilité
d’un Etat»? À ma connaissance, elle n’a plus jamais été employée dans
aucun autre traité. Il semble tout à fait naturel de supposer que cette réfé-
rence n’avait pas un sens bien défini ou n’aurait rien ajouté à la clause
prévoyant la soumission à la Cour des différends relatifs à l'interprétation
ou à l’application de la convention parce que, en général, tout différend
interétatique visé dans un traité a toujours en soi trait à la responsabilité
d’un Etat et que la mise en valeur d’une référence à la responsabilité d’un
Etat n’a aucun sens pour ce qui est d’une clause compromissoire.

*

6. Pour saisir la Cour de la présente affaire, la Bosnie-Herzégovine
aurait dû montrer de manière certaine que, en appliquant la convention
sur le génocide à la situation qui prévalait sur le territoire de l’ex-You-
goslavie, la Yougoslavie aurait de fait pu engager sa responsabilité en
n’exécutant pas la convention à l’égard de la Bosnie-Herzégovine. Mais,
plus particulièrement, la Bosnie-Herzégovine doit démontrer que la You-
goslavie a violé des droits de la Bosnie-Herzégovine en tant que partie
contractante (par définition un Etat) qui auraient dû être protégés en
vertu de la convention. Or, cela n’a pas été démontré dans la requête et
en fait la convention ne vise pas à protéger les droits de la Bosnie-Her-
zégovine en tant qu’Etat. La Yougoslavie est peut-être responsable de
génocide ou de certains actes de génocide commis par ses fonctionnaires
ou ses auxiliaires sur le territoire de la Bosnie-Herzégovine, mais ce seul
fait ne signifie pas qu'il existe entre les deux Etats un «différend» relatif
à la responsabilité d’un Etat, car la Yougoslavie n’a pas violé les droits
conférés à la Bosnie-Herzégovine par la convention. Je tiens à répéter et
à souligner que ce ne sont pas les droits particuliers de tel ou tel Etat (en
l’espèce la Bosnie-Herzégovine) qui doivent être protégés par la conven-
tion, mais des êtres humains ayant des droits fondamentaux et l'intérêt
universel de l'individu en général.

7. Dans sa requête, la Bosnie-Herzégovine a allégué que certains faits
assimilables à un génocide ou à des actes de génocide auraient été commis
sur son territoire par le Gouvernement de la Yougoslavie ou les agents ou
auxiliaires de celui-ci, et a présenté des demandes en réparation aux-
quelles ces actes auraient donné naissance. On ne peut considérer que ce fai-

37
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. ODA) 629

sant la Bosnie-Herzégovine a indiqué l’existence d’un différend interéta-
tique relatif à la responsabilité d’un Etat qui pourrait donner compétence
à la Cour.

La Bosnie-Herzégovine pouvait à coup sûr demander «des réparations
pour les dommages subis par les personnes et les biens ainsi que par l’éco-
nomie et l’environnement de la Bosnie à raison des violations ... du droit
international» (requête, par. 135 r)) — non en vertu de la convention sur
le génocide mais uniquement en tant que question générale de droit inter-
national (la Bosnie-Herzégovine déclare que ses demandes de réparations
ont leur cause dans des violations du droit international, non dans la
convention sur le génocide). Si tel est le cas, la question de savoir si la
Cour est compétente pour connaître de ces demandes en vertu de la
convention sur le génocide est un problème tout à fait différent et sans
rapport avec la présente affaire.

8. Après tout, la Bosnie-Herzégovine ne semble pas prétendre qu’un
différend relatif à l’interprétation ou à l’application de la convention sur
le génocide l’oppose à la Yougoslavie, alors que seul un tel différend — et
non la commission d’un génocide ou d’actes de génocide, certes qualifiés
de crimes en droit international — peut fonder la compétence de la Cour
au regard de la convention.

*

9. Considérant la nouveauté de la notion de génocide apparue avec la
seconde guerre mondiale et l’élaboration correspondante de la conven-
tion sur le génocide — un nouveau type de traité concernant les droits
des individus dans leur ensemble, mais non les droits et obligations des
Etats dans leurs relations — je me demande si la Cour internationale de
Justice est bien l’instance qui convient pour connaître des questions ayant
trait au génocide ou à des actes de génocide que la Bosnie-Herzégovine a
soulevées en l’espèce. J’ai tendance à douter que l’examen d’affaires de
cette nature par la Cour servira le droit international, la Cour ou la cause
des malheureux concernés.

Grâce au travail accompli par la Commission du droit international,
l'Assemblée générale des Nations Unies est sur le point de créer une cour
criminelle internationale comme l’avait envisagé la convention il y a un
demi-siècle. En outre, le 22 février 1993, un mois avant que la Bosnie-
Herzégovine n’introduise sa requête en la présente affaire, le Conseil de
sécurité a décidé dans sa résolution 808 (1993) que le Tribunal pénal
international pour l’ex-Vougoslavie serait créé «pour poursuivre les per-
sonnes responsables de violations graves du droit international humani-
taire commises sur le territoire de l’ex-Yougoslavie depuis 1991» et que le
Tribunal créé le 25 mai 1993 en application de la résolution 827 (1993) du
Conseil de sécurité est actuellement opérationnel.

10. Je souhaite ajouter une chose, a savoir que la Cour devrait demeu-
rer trés stricte sur sa compétence. C’est le consensus d’Etats souverains

38
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. ODA) 630

parties à un différend qui pour l’essentiel fonde cette compétence. Si la
Cour devait assouplir ces conditions fondamentales, elle risquerait d’être
submergée par un flot d’affaires, alors que sa tâche est principalement de
régler les différends internationaux. Le génocide est précisément le type
de problème qui devrait être réglé par un autre organe compétent de
l'Organisation des Nations Unies comme l'indique l’article VIII de la
convention, ou par la cour criminelle internationale visée à l’article VI.
Cela est, je le répète, l’idée principale de la convention sur le génocide.

Jadmets que les dispositions extrêmement vagues et incertaines de
l’article IX de la convention sur le génocide laissent peut-être à la Cour la
latitude nécessaire pour se saisir de la présente affaire, mais j'estime
qu’une telle conclusion reposerait sur une interprétation erronée du véri-
table esprit de la convention. En outre, il convient de prendre note en
parallèle des résolutions successives adoptées par le Conseil de sécurité ou
des déclarations du président du Conseil de sécurité en ce qui concerne la
Yougoslavie (qui ont été faites avant les accords de Dayton-Paris) et du
travail qu’accomplit actuellement le Tribunal international pour l’ex-
Yougoslavie s’agissant de déterminer la responsabilité pénale.

11. Enfin, j'ajouterai que mon vote contre la décision concernant la
compétence de la Cour ne préjuge en rien la position que je pourrais
adopter lors de l’examen au fond en ce qui concerne mon évaluation juri-
dique des allégations de génocide dans l’ex-Yougoslavie qui figurent dans
la requête introduite par la Bosnie-Herzégovine le 20 mars 1993.

(Signé) Shigeru ODA.

39
